DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “118” in fig. 4 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (first prong of the 
Such claim limitation(s) is/are:
“a screw coupled for co-rotation with the output member” (clm. 2), which may have just as well been written as ‘the output member coupled for co-rotation with a screw’; the term “member” is a generic placeholder (nonce term) and is coupled to the functional language “for co-rotation”, and the term “output” does not explicitly or implicitly define any particular structure of the output member; therefore, the limitation passes the three-prong test and is being interpreted under 35 U.S.C. 112(f), and the specification ([0035]) lists the corresponding structure as a leaf spring
“a working assembly…for movement” (clm. 1); the term “assembly” is a generic placeholder (nonce term) and is coupled to the functional language “for movement”, and the term “working” does not explicitly or implicitly define any particular structure of the working assembly; therefore, the limitation passes the three-prong test and is being interpreted under 35 U.S.C. 112(f), and the specification ([0005]) lists the corresponding structure as first and second jaws, a pin located between the jaws, and a biasing member (leaf spring, see [0027])
“the biasing member configured to bias” (clm. 12, 14); the term “member” is a generic placeholder (nonce term) and is coupled to the functional language “configured to bias”, and the term “biasing” does not explicitly or implicitly define 
Because this limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 
Regarding claim 10: there is no antecedent basis in the claim for “the drive housing support portion”. Did applicant intend to recite ‘the drive unit support portion’? Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-10, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Da Rocha (FR 3,010,254 A1), hereinafter ‘Da Rocha’.
Regarding claim 1: Da Rocha discloses A power tool comprising:
an outer housing (4, fig. 1) including a drive unit support portion (6, fig. 1) and a handle portion (pistol grip, fig. 1);
an inner housing (casing 22) positioned at least partially within the outer housing (4);
a drive unit (8) positioned in the drive unit support portion (6) and including an output member (20) (see fig. 1-2);
a power screw mechanism (30) including
a nut (24) fixed relative to the outer housing (4) (fig. 1; pg. 2, ln. 70-74), and
a screw (26) coupled (via pin 106) for co-rotation with the output member (20) and axially movable (in hollow guide 78 and grooves 80) relative to the output member 
and
a working assembly (3, 28) coupled to the inner housing (22) for movement in response to axial movement of the screw (26) (fig. 1-2; pg. 2, ln. 76-77; pg. 5, ln. 196-201).
Regarding claim 2, which depends on claim 1: Da Rocha discloses a roller carriage (118, fig. 2) coupled to the screw (26) for axial movement therewith between a retracted position (fig. 1) and an extended position (fig. 3) (pg. 2, ln. 76-77),
wherein the working assembly (3, 28) includes a plurality of jaws (3) engageable with the roller carriage (118) such that movement of the roller carriage from the retracted position (fig. 1) toward the extended position (fig. 3) moves the jaws (3) toward a closed position (pg. 7, ln. 263-264, rollers 120 of roller carriage 118 come in contact with the branches 144 of the jaws 3, when in the extended position, to close the jaws).
Regarding claim 3, which depends on claim 1: Da Rocha discloses a splined member fixed to the screw (26), the splined member including a plurality of external splines (pg. 2, ln. 42-44 and claim 5; the integral combination of pin 106 and the end 101 of screw 26 forms a splined member fixed to the screw, and said splined member (101, 106) includes two splines extending from opposite sides of the end 101 of the screw 26),
wherein the output member (20, fig. 1-2) includes a plurality of internal splines (grooves 80, fig. 2) meshed with the external splines of the splined member (101, 106) (also see fig. 2, 4).
Regarding claim 5, which depends on claim 1: Da Rocha discloses wherein the handle portion (pistol grip, see fig. 1) exerts a reaction torque on the inner housing (22) in response to the relative rotation between the nut (24) and the screw (26) to prevent the inner housing (22) from rotating relative to the outer housing (4) (pg. 2, ln. 66-72, “fixed parts 14 are adapted to cooperate with the transmission means 12 to apply the torque to the moving parts 16”, and the skilled artisan would readily understand said cooperation between the fixed parts and the transmission means to be a reaction torque; also see pg. 3, ln. 81-84, “part of the ribs 40 is suitable for preventing any movement of the casing 22”, and said prevention supplies said reaction torque; also see fig. 1, both the handle portion and the drive unit support portion 6 include the ribs 40 for exerting the reaction torque on the inner housing 22 to prevent its rotation).
Regarding claim 8, which depends on claim 1: Da Rocha discloses wherein the output member (20, fig. 1-2) includes a hollow tube within which the screw (26) is at least partially received.
Regarding claim 9, which depends on claim 1: Da Rocha discloses wherein the drive unit (8) includes a motor (10) and a transmission (12) coupled to the motor (10) for receiving torque therefrom, and wherein the output member (20) is drivably coupled to an output (reduction gear 18) of the transmission (12) (pg. 2, ln. 40-42, 70).
Regarding claim 10, which depends on claim 1: Da Rocha discloses wherein the inner housing (22, fig. 1) is spaced apart (via ribs 40) from the drive [unit] support portion (6).
Regarding claim 12, which depends on claim 1: Da Rocha discloses wherein the working assembly (3, 28, fig. 1-2) includes first and second jaws (3) pivotally coupled to the inner 

    PNG
    media_image1.png
    343
    733
    media_image1.png
    Greyscale

Examiner-Annotated Figure 1 of Da Rocha


Regarding claim 17: Da Rocha discloses A power tool comprising:
an outer housing (4, fig. 1) including a drive unit support portion (6, fig. 1) and a handle portion (pistol grip, fig. 1);
an inner housing (casing 22) positioned at least partially within the outer housing (4);
a drive unit (8) positioned in the drive unit support portion (6) and including an output member (20) (see fig. 1-2) having a plurality of internal splines (grooves 80, fig. 2);
a power screw mechanism (30) including
a nut (24) fixed relative to the outer housing (4) (fig. 1; pg. 2, ln. 70-74), and

and
a splined member fixed to the screw (26), the splined member including a plurality of external splines (pg. 2, ln. 42-44 and claim 5; the integral combination of pin 106 and the end 101 of screw 26 forms a splined member fixed to the screw, and said splined member 101, 106 includes two splines extending from opposite sides of the end 101 of the screw 26) meshed with the internal splines (80, fig. 2) of the output member (20) (see fig. 2, 4); and
a working assembly (3, 28) coupled to the inner housing (22) for movement in response to axial movement of the screw (26) (fig. 1-2; pg. 2, ln. 76-77; pg. 5, ln. 196-201).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Da Rocha, in view of Moffatt et al. (US 5,727,417 A), hereinafter ‘Moffatt’.
Regarding claim 6, which depends on claim 1: Da Rocha is silent regarding wherein the screw (26, fig. 1) is at least partially positioned within the handle portion (pistol grip).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pistol-type configuration of Da Rocha’s tool with an elongated body that is generally balanced, thereby obtaining the benefit of reduced user fatigue as taught by Moffatt. The proposed modification results in Da Rocha being configured such that the screw (26 of Da Rocha) is at least partially positioned within the handle portion.
Regarding claim 7, which depends on claim 1: Da Rocha is silent regarding wherein the output member (20, fig. 1) is at least partially positioned within the handle portion (pistol grip).
However, Moffatt teaches a crimping tool having an elongated body that includes a drive unit support portion to the left of a handle portion (32, 138) (see fig. 1-2); Moffatt further teaches that the pistol-type configuration of prior art apparatuses like Da Rocha create a problem of user fatigue because the weight is unbalanced (col. 1, ln. 45-57), but that the elongated body of Moffatt’s tool is generally balanced which reduces fatigue (col. 2, ln. 43-45).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pistol-type configuration of Da Rocha’s tool with an elongated body that is generally balanced, thereby obtaining the benefit of reduced user fatigue as taught by Moffatt. The proposed modification results in Da Rocha being 
Regarding claim 11, which depends on claim 1: Da Rocha discloses wherein the outer housing (4, fig. 1) includes a battery support portion (the portion holding battery 42), and wherein the drive unit support portion (6) is adjacent each of the handle portion (pistol grip).
Da Rocha is silent regarding the drive unit support portion (6, fig. 1) being adjacent to the battery support portion (the portion holding battery 42).
However, Moffatt teaches a crimping tool having an elongated body that includes a drive unit support portion between a battery support portion (the portion supporting battery pack 144, fig. 2) and a handle portion (32, 138, fig. 1-2); Moffatt further teaches that the pistol-type configuration of prior art apparatuses like Da Rocha create a problem of user fatigue because the weight is unbalanced (col. 1, ln. 45-57), but that the elongated body of Moffatt’s tool is generally balanced which reduces fatigue (col. 2, ln. 43-45).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pistol-type configuration of Da Rocha’s tool with an elongated body that is generally balanced, thereby obtaining the benefit of reduced user fatigue as taught by Moffatt. The proposed modification results in Da Rocha being configured such that the drive unit support portion is adjacent each of the handle portion and the battery support portion, as taught by Moffatt.
Regarding claim 19, which depends on claim 17: Da Rocha is silent regarding wherein the output member (20, fig. 1) is at least partially positioned within the handle portion (pistol grip).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pistol-type configuration of Da Rocha’s tool with an elongated body that is generally balanced, thereby obtaining the benefit of reduced user fatigue as taught by Moffatt. The proposed modification results in Da Rocha being configured such that the output member (20 of Da Rocha) is at least partially positioned within the handle portion.
Regarding claim 20, which depends on claim 19: Da Rocha discloses wherein the output member (20, fig. 1-2) includes a hollow tube within which the screw (26) is at least partially received.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Da Rocha, in view of Brown (US 3,774,301 A), hereinafter ‘Brown’.
Da Rocha is silent regarding wherein the pin (see examiner-annotated fig. 1 of Da Rocha below) includes a circumferential groove in which the biasing member is at least partially received.

    PNG
    media_image1.png
    343
    733
    media_image1.png
    Greyscale

Examiner-Annotated Figure 1 of Da Rocha

However, Brown teaches a hand-powered tool having a pair of jaws (23, 25, fig. 1) and a biasing member (32) for biasing the jaws; the biasing member (32) is coupled to the arm (24) by a pin (36) having a circumferential groove that partially receives the biasing member (32) (see fig. 1).
Thus, the use of pins having circumferential grooves for the purpose of receiving a biasing member is known in the art, and cannot be considered novel. The circumferential groove of the pin (36) provides the predictable result of retaining the biasing member (32) in its proper alignment within the groove. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Da Rocha’s pin (see fig. 1 above) to have a circumferential groove for partially receiving the biasing member, as taught by Brown, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 14: Da Rocha discloses A power tool comprising:

an inner housing (casing 22) positioned at least partially within the outer housing (4);
a drive unit (8) positioned in the drive unit support portion (6) and including an output member (20) (see fig. 1-2);
a roller carriage (118, fig. 2) movable between a retracted position (fig. 1) and an extended position (fig. 3) in response to rotation of the output member (20) (; and
a working assembly (3, 28) movable in response to contact with the roller carriage (118, fig. 2), the working assembly including
first and second jaws (3) pivotally coupled to the inner housing (22),
a pin (see fig. 1 above) positioned between the first and second jaws (3), and
a biasing member (see fig. 1 above) configured to bias the first and second jaws toward a closed position (see fig. 1, jaws 3 are in the closed position and, therefore, it is clear that the biasing member is biasing the jaws toward the closed position).
Da Rocha is silent regarding the pin having a circumferential groove, and the biasing member being at least partially received within the circumferential groove.
However, Brown teaches a hand-powered tool having a pair of jaws (23, 25, fig. 1) and a biasing member (32) for biasing the jaws; the biasing member (32) is coupled to the arm (24) by a pin (36) having a circumferential groove that partially receives the biasing member (32) (see fig. 1).
Thus, the use of pins having circumferential grooves for the purpose of receiving a biasing member is known in the art, and cannot be considered novel. The circumferential KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 15, which depends on claim 14: Da Rocha discloses wherein the inner housing (22, fig. 1) is spaced apart (via ribs 40) from the drive [unit] support portion (6).
	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Da Rocha, in view of Brown, and further in view of Moffatt.
Regarding claim 16, which depends on claim 15: Da Rocha discloses wherein the outer housing (4, fig. 1) includes a battery support portion (the portion holding battery 42), and wherein the drive unit support portion (6) is adjacent each of the handle portion (pistol grip).
Da Rocha is silent regarding the drive unit support portion (6, fig. 1) being adjacent to the battery support portion (the portion holding battery 42).
However, Moffatt teaches a crimping tool having an elongated body that includes a drive unit support portion between a battery support portion (the portion supporting battery pack 144, fig. 2) and a handle portion (32, 138, fig. 1-2); Moffatt further teaches that the pistol-type configuration of prior art apparatuses like Da Rocha create a problem of user fatigue because the weight is unbalanced (col. 1, ln. 45-57), but that the elongated body of Moffatt’s tool is generally balanced which reduces fatigue (col. 2, ln. 43-45).
.
Allowable Subject Matter
Claims 4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art, as exemplified by Da Rocha (FR 3,010,254 A1) and Moffatt et al. (US 5,727,417 A), fails to anticipate or render obvious in combination the limitations of claims 4 and 18 in combination with the other limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725        

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725